Appeals having been taken to this Court by the above-named appellants from an order of the Supreme Court, New York County (Eileen Bransten, J.), entered on or about February 27, 2014, and from a judgment (same court and Justice), entered February 28, 2014, and said appeals having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated September 23 2014, it is unanimously ordered that said appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation.
Concur — Mazzarelli, J.R, Renwick, Andrias, Richter and Feinman, JJ.